Dissenting Opinion by
Woodside, J.:
By quashing this appeal, the majority has refused to pass upon the question of the children’s custody. We have said many times that the controlling consideration in a custody case is the welfare of the children. In order to punish a parent for misconduct in ignoring a court order, the majority refuses to consider, let *110alone decide, the issue of the children’s welfare. I believe that the punishment for disobeying a court order is a matter for separate and independent consideration. It is a fundamental principle of law that the acts of parents, as for example agreements concerning support or custody, cannot be determinative of the rights of the children. See Commonwealth ex rel. Heller v. Yellin, 174 Pa. Superior Ct. 292, 101 A. 2d 452 (1953) ; Commonwealth ex rel. Silverman v. Silverman, 180 Pa. Superior Ct. 94, 117 A. 2d 801 (1955). The majority has here made what appears to me to be an unwarranted exception to this fundamental principle.
Furthermore, this Court is here usurping the power of the legislature by saying that there is no right of appeal in a case where the legislature says there is such right. This appeal is being quashed not because of any procedural defect, but solely because this Court thinks the appellant should not have the right of an appeal which the legislature has given her.
In Cochran Appeal, 394 Pa. 162, 145 A. 2d 857 (1958), the Supreme Court disposed of a custody case on the merits, ignoring the fact that after the Superior Court had affirmed the lower court’s order the appellant had violated the order by removing the children to New Jersey.
The contemptuous conduct of the appellant in this case should be considered along with all the other evidence in deciding whether it would be to the children’s best interest to be in the appellant’s custody, but the contemptuous conduct should not be the determining factor to the exclusion of all other considerations.
I would consider the merits of this case, and on the merits I would affirm. I would not quash.